Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/733,385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claims appear to be obvious variants of one another. The only main difference being that the esterification in the current case is broader.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thermally stable” in claim 1 is a relative term which renders the claim indefinite. The term “thermally stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree or what part of the polyol is “thermally stable”.
Because claims 2-11 depend upon this claim, they are rejected by virtue of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0132118 to Hirai et al. in view of CA 459839 to Burrell et al (Applicant cited IDS document “AP”; 01/29/2019).
Hirai discloses an optical fiber comprising: 
An optical waveguide (paragraph 2) comprising a glass core surrounded by a glass coating (paragraph 4): 
A coating surrounding the waveguide comprised of a cured polymer material (abstract) obtained by the reaction of the claimed reactants and a polyol (paragraphs 3, 16 and 49).
Claim 2 relates to a method step of forming a material in an apparatus claim. The means in which resulting structure is formed is not a positive limitation in an apparatus claim.
As to claim 3, the reactant acid is one of those disclosed in paragraph 21.
As to claims 4-5, these acids are disclosed in paragraph 24. 
Claims 10-11 relate to multiple coating layers and are common in optical fibers.
However, Hirai fails to explicitly disclose esterification and a polyol having 3 hydroxyl groups. First it is noted that no specifics regarding esterification are disclosed. The basic definition of esterification is the chemical reaction between two compounds resulting in an ester. No specific ester is claimed other than “polyester”. Therefore, since Hirai has a resultant polyester material, as broadly interpreted, it’s reaction would be esterification. 
Burrell discloses a polyol having 3 hydroxl groups (page 3, line 2) to increase the rate of drying (page 4; line 8). 
Claim 6 also recites the use of the monomer comprising from 3-9 hydroxyl groups (Burrell discloses 3).
Claim 7 recites primary hydroxyl groups (this is disclosed in page 3, line 2).
As to claim 8, Burrell discloses glycerides as common prior art (page 2, line 17) and discloses the use of dipentaerythritol (page 14, line 4).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Burrell as applied to claim 1 above, and further in view of US 8,426,021 to Cattron et al.
Hirai in view of Burrell discloses the invention as claimed except for a catalyst selected from tin or titanium. 
Cattron discloses that such catalysts are common in the art to enable a low reaction temperature (column 13, lines 9-28).
It would have been obvious to one having ordinary skill in the art to select a known tin or titanium catalyst as taught by Cattron in Hirai in view of Burrell to enable a low reaction temperature.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883